Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 8-11 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “for use with the memory device and at least one additional memory device, each of the memory devices transmitting an associated timing reference to the memory controller for the controller to time transmission to the associated memory device, wherein the controller has a controller physical interface for each of the memory devices,” as disclosed in claim 8.
This claim limits the interpretation of the previous claims so that the previous limitations are occurring in the memory controller and not in individual memory modules.
Claims 9-11 are objected to for depending on objected claim 8.
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-7, 12-16, & 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ferraiolo et al. PG Pub US 2007/0101086 A1 [hereinafter Ferraiolo].

Regarding claim 2, Ferraiolo discloses:
receiving a timing reference from the memory device (The method includes receiving a reference oscillator clock at a hub device [0004]); 
(A base clock operating at a base clock frequency is derived from the reference oscillator clock [0004]); and 
coordinating the memory operation communicating the data to the memory device based on the timing information extracted from the timing reference (A memory interface clock is derived by multiplying the base clock by a memory multiplier. A controller interface clock is derived by multiplying the base clock by a controller multiplier. The memory interface clock is applied to the memory interface and the controller interface clock is applied to the controller interface [0004]).

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 2. Ferraiolo also discloses:
wherein the memory operation is a write operation to write the data to the memory device (The downstream portion of the controller channel 114 transmits write data and memory operation commands to the hub devices 112 [0017]).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 2. Ferraiolo also discloses:
receiving a second timing reference from a second memory device; extracting second timing information from the second timing reference; and coordinating a second memory operation communicating second data to the second memory device based on the second timing information extracted from the second timing reference (FIG. 4 depicts an exemplary hub device using m:n clocking with a separately distributed reference clock 402 input to the PLL 308 as the reference oscillator clock. Main memory systems that use a separately distributed reference clock 402 can also use `m:n` clocking. In this case, the frequency of the incoming reference clock 402 must be an integer multiple of the frequency of the base clock (e.g., 133 MHz). [0022] Note that this claim fails to disclose if the second timing reference is received by the same memory device or a different memory device. Ferraiolo discloses multiple memory devices receiving multiple different reference signals).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 4. Ferraiolo also discloses:
wherein the second memory operation is a second write operation to write the second data to the second memory device (Fig. 4 depicts multiple memory devices receiving multiple requests).

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 2. Ferraiolo also discloses:
wherein coordinating the memory operation comprises receiving that the data timed to a clock signal, retiming the data responsive to the timing information, and transmitting the retimed data to the memory device ([0004]).

Regarding claim 7, Ferraiolo discloses:
a clock-alignment circuit to generate a clock signal responsive to a timing reference from a memory device (Hub [0004]); and 
(The downstream portion of the controller channel 114 transmits write data and memory operation commands to the hub devices 112 [0017]).


Regarding claim 12 the limitations of this claim have been noted in the rejection of claim 7. Ferraiolo also discloses:
wherein the memory device includes a memory core (Memory Dev 108).

Regarding claim 13, Ferraiolo discloses: 
a memory-controller physical interface having: a first clock-management circuit to receive a first shared reference signal of a first frequency from a first memory device (controller interface 306 Fig. 4); and 
a first domain-crossing circuit coupled to the first clock-management circuit, the first domain-crossing circuit to retime first data signals from a controller time domain to a first memory time domain based on the first shared reference signal and transmit the retimed first data signals to the first memory device (a phased lock loop (PLL) 308 (also referred to herein as a clock derivation mechanism because it may be implemented in other manners including software and/or hardware) [0019]).

Regarding claim 14 the limitations of this claim have been noted in the rejection of claim 13. Ferraiolo also discloses:
(FIG. 4 depicts an exemplary hub device using m:n clocking with a separately distributed reference clock 402 input to the PLL 308 as the reference oscillator clock. Main memory systems that use a separately distributed reference clock 402 can also use `m:n` clocking. In this case, the frequency of the incoming reference clock 402 must be an integer multiple of the frequency of the base clock (e.g., 133 MHz). [0022] Note that this claim fails to disclose if the second timing reference is received by the same memory device or a different memory device. Ferraiolo discloses multiple memory devices receiving multiple different reference signals).

Regarding claim 15 the limitations of this claim have been noted in the rejection of claim 13. Ferraiolo also discloses:
further comprising controller logic coupled to the memory-controller physical interface, the controller logic to schedule transmission of the retimed first data signals to the first memory device and the retimed second data signals to the second memory device (The memory interface 302 sends data to and receives data from memory devices 108 on the memory module 110 via a mem_data bus 310 operating at `2*Y` Mbps and clocked by a memory_clock 312 with a frequency of `Y` MHz [0019]).

Regarding claim 16 the limitations of this claim have been noted in the rejection of claim 13. Ferraiolo also discloses:
further comprising the first memory device (memory module 110, Fig. 1).

Regarding claim 18 the limitations of this claim have been noted in the rejection of claim 16. Ferraiolo also discloses:
further comprising a memory core to store first data expressed by the first data signals (MEM Dev 108, Fig. 1).

Regarding claim 19 the limitations of this claim have been noted in the rejection of claim 18. Ferraiolo also discloses:
wherein the first memory device includes the memory core (MEM Dev 108, Fig. 1).

Regarding claim 20 the limitations of this claim have been noted in the rejection of claim 19. Ferraiolo also discloses:
wherein the first memory device comprises an integrated circuit integrating the memory core (HUB 112 is integrated into memory module 110).

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. PG Pub US 2019/0187918 A1 discloses a semiconductor memory device for including a plurality of semiconductor memories, and operating in response to a plurality of internal commands received.
Park PG Pub US 2018/0011633 A1 discloses computer memory and its memory controller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133